DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21-35, claim 21 recites “edge of middle turbinate” in line 11. The missing article raises an indefiniteness issue (especially when compared to “edge of the middle turbinate” in line 8). Claims 22-35 depend from claim 21 and are therefore also indefinite.
Regarding claims 24-26, claim 22 recites “flexible support elements” where claim 23 recites “the flexible support elements.” But claims 24-26 recite “the support elements.” This renders the claims indefinite because it is not clear if the support elements recited by claims 24-26 are the same as the flexible support elements recited in claims 22 and 23.
Regarding claim 29 and 30, there is no antecedent basis for “the proximal and distal segments” in claim 29. Claim 30 depends on claim 29 and is therefore also indefinite.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Townley (US 2016/0331459) in view of Edwards (US 5,823,197).
Regarding claims 21 and 22, Townley discloses a method of treating a nasal cavity that includes the steps of advancing a device into a nasal cavity where the device has a segment that is deployed from a retracted configuration to contact a plurality of locations in a cavity at a posterior position relative to the lateral attachment and posterior-inferior edge of a middle turbinate. Energy is then applied to a plurality of locations in the cavity. Townley does not disclose the device includes another segment that is deployed from a retracted configuration to fit around at least a portion of the middle turbinate, and therefore also does not disclose applying energy at that location. However, there are many commonly known “segments” (i.e. tissue treating arrays). Edwards, for example, discloses a segment for treating turbinates (including the middle, col. 5 lines 42-56) which conforms to the tissue surface (including 132, fig. 6, col. 10 lines 13-21). The flexible portion of the segment (132) can be arbitrarily divided into any number of “flexible support elements.” Therefore, before the application was filed, it would have been obvious to combine any commonly known structures for treating tissue in the same location, including the locations taught by Townley and Edwards, that would produce the predictable result of allowing a user to treat different regions of tissue in a desired manner.
Regarding claim 23, the language “conforms to and complements” is being interpreted as broad rather than indefinite, where any flexible segments, as in the method of Townley-Edwards, can be considered to conform to and complement the tissue which is being treated (which is both the middle turbinate and the posterior cavity).
 Regarding claim 26, the method of Townley-Edwards discloses that the second set of flexible support elements includes deformable composite wires including shape memory metal ([0070] of Townley) but does not disclose that the first set of flexible support elements has those elements. However, it is commonly known in the art that an expandable structure can be an inflatable element, a basket, or both. In fact Townley discloses several embodiments including one with only a basket (fig. 4), one with only a balloon (fig. 13) and one with a basket and a balloon (fig. 9). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the method of Townley-Edwards with a first set of support elements comprising deformable shape memory wires, as taught by Townley, that would produce the predictable result of allowing the device to have desired electrical and/or mechanical properties.
Regarding claims 27 and 28, the method of Townley-Edwards discloses that the second segment has a set of electrodes (fig. 4 of Townley) but does not disclose that the first set of flexible support elements has those elements. However, it is common in the art to provide electrodes to the surface of a segment, such as taught by Townley (fig. 9). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the first segment of Townley-Edwards with any commonly known electrode configuration, including elements on the segment as taught by Townley, that would produce the predictable result of allowing a user to treat tissue in a desired manner. All electrodes are “configured to” apply RF energy to any adjacent tissue region, include the regions the segments are adjacent to as discussed above with respect to claim 21.
Regarding claims 29 and 30, the method of Townley-Edwards discloses that the second segment use RF energy to modulate nerves in the nasal cavity to treat  (e.g. abstract, [0055] of Townley) but does not disclose that the first segment is used for that purpose. However, the first segment is certainly capable of being used for that purpose. Therefore, before the application was filed, it would have been obvious to modify the method of Townley-Edwards to include the step of using either or both the segments as taught by Townley to produce the predictable result of treating tissue in a desired manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 10,695,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims constitute a broadening of the patented claims.

Allowable Subject Matter
Claims 24 and 25 will be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, once the double patenting is addressed.
Claims 31-35 will be objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the double patenting issue is addressed.
The following is a statement of reasons for the indication of allowable subject matter: The claims are indicated allowable for substantially the same reason the claims in the parent case were allowed. Any differences can be attributed to the fact that the patented claims were based almost entirely on apparatus claims (that structure being incorporated into withdrawn method claims). The pending claims however, are directed to a specific method of treating tissue where there is no reason to use the claimed electrode arrangements in conjunction with the steps recited in the claims, even where those electrode structures exist in the prior art (as can be seen in the references cited in the parent case). It is noted however, that a more generic recitation of treating tissue is likely to be subject to a rejection on the basis that the prior art does generally teach that a device designed for use in one area of the body may be used in another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794